Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 20 February 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My dear Marq.
                            New Windsor 20th Feby 1781
                        
                        The inclosed are your Instructions, in the prosecution of wch if you should receive authentic intelligence of
                            the Enemy’s having left Virginia—Or by adverse fortune the detachment from Monsr Destouches has lost its superiority in
                            that State and disabled thereby to cooperate with you—You will return with the Detachment under your Command, as the enemy
                            cannot be effected by it while they have the command of the Water but the Detachment capitally injured by committing
                                it  the  water  Your success. I am Darqs Yr most Obt & Affe Servt
                        
                            Go: Washington
                        
                    